DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, Species A, in the reply filed on August 16, 2022 is acknowledged.
Claims 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 20, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “rotating means operable to rotate the frame” in claim 17.  Such a claim limitation is “water delivery arrangement…to spray water around a section of pipeline” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “ends of the pipe” at the beginning of line 3, but it is not clear which “pipe” is referred to by the phrase “the pipe” because “pipes” (plural) are recited earlier in line 2 of claim 17.  
Claim 17 recites the limitation "the section of uncoated pipe" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18, 19, 21, and 24-27 each depend from claim 1, which has been cancelled.  For purposes of examination, it was presumed that applicant intended to have claims 18, 19, 21, and 24-27 each depend from claim 17.
Claim 19 recites the limitation "the axis".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 18, 21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0272897 by Bamford in view of U.S. Patent Application Publication No. 2004/0026080 by Reinholdt in view of U.S. Patent No. 6,093,256 to Dwiggins.
With regard to claim 17, Bamford teaches a machine (illustrated in Figure 14) for spray treating a section of pipeline in order to remove a coating from the pipeline, wherein the pipeline has a longitudinal axis (Par. 0001, 0002, 0038-0050, and 0077-0083).  Bamford’s machine comprises a ring gear (applicant’s frame) that is rotatable about a section of pipeline, and Bamford teaches a plurality of water-spraying nozzles spaced along the ring at 120° relative to each other such that the outer circumference of pipeline can be treated with high-pressure water as the nozzles are rotated with the ring (Par. 0077-0083).  Bamford teaches that the machine comprises a combination of motor and transmission to rotate the ring (Par. 0050 and 0062).  Bamford teaches having a shroud (item 216 in Figure 14) for covering a portion of the pipeline.  Bamford does not teach that the ring is within an enclosure.  However, in the art of machinery, it is well known to have moving part of a machine covered by a shroud/enclosure such that the moving parts are not exposed to outside contaminants that could disrupt or damage the moving parts, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bamford such that the ring is covered by a portion of the shroud.
Bamford does not teach that the apparatus comprises air-spraying nozzles.
Reinholdt teaches that, when using a water-spraying apparatus to spray-clean a surface of a pipe prior to further use of the pipe, the water-spraying apparatus can also comprise a ring of air-spraying nozzles such that the used cleaning water can be sprayed off the pipe using the air-spraying nozzles (Par. 0017, 0018, 0056, and 0057).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bamford by having a ring of air-spraying nozzles mounted on the ring gear and rotatable therewith such that the apparatus can be used to dry the washed section of pipeline after washing by spraying air onto the pipeline.  Bamford teaches that nozzles mounted on the ring gear can be used to spray fluid onto a pipeline, and Reinholdt teaches that, when using a water-spraying apparatus to spray-clean a surface of a pipe prior to further use of the pipe, the water-spraying apparatus can also comprise a ring of air-spraying nozzles such that the used cleaning water can be sprayed off the pipe using the air-spraying nozzles.  Bamford teaches that Bamford’s apparatus is used to clean a pipeline in preparation for recoating the pipeline, and the motivation for adding the drying nozzles to the apparatus would be allow the water-cleaned pipeline to be dried before after water-cleaning is performed.   
The combination of Bamford in view of Reinholdt does not teach that the air delivery arrangement comprises air blades.  
Dwiggins teaches that when using an air-spraying outlet to remove undesired material from outer surfaces of a cylindrical object, the shape of the air-spraying outlet can be elongate such that the elongated axis of the outlet is parallel to the longitudinal axis of the cylindrical object (Col. 3, line 33 to Col. 4, line 64).  Dwiggins teaches that the elongate shape of the outlet allows the air to be sprayed as an air knife – thus advantageously allowing a length of the cylindrical object’s surface to be treated with the sprayed air instead of just a smaller portion of the cylindrical object’s surface (Col. 3, line 33 to Col. 4, line 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bamford in view of Reinholdt such that each air-spraying nozzle comprises an elongated outlet – wherein the elongated axis of the outlet is parallel to the longitudinal axis of the treated pipeline.  In this apparatus of Bamford in view of Reinholdt in view of Dwiggins, each air-spraying nozzle sprays an air knife (that is, air blade) of air onto the pipe’s outer surface – thus allowing a wider portion of the pipe’s outer surface to be hit with air at a given time than would otherwise occur with non-elongated air nozzles.  The motivation for performing the modification was provided by Dwiggins, who teaches that the elongate shape of such an outlet allows the air to be sprayed as an air knife – thus advantageously allowing a length of a cylindrical object’s surface to be treated with the sprayed air instead of just a smaller portion of the cylindrical object’s surface.
Applicant’s limitation specifying that the sprayed pipeline is a pipeline composed of multiple externally coated pipes with the coating having an end that stops short of the ends of the pipe to form uncoated pipe ends (wherein the pipe ends are arranged together to form a section of uncoated pipe) specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The spraying apparatus of Bamford in view of Reinholdt in view of Dwiggins is structurally capable of spraying water and air onto a section of a pipeline, and therefore, the spraying apparatus of Bamford in view of Reinholdt in view of Dwiggins is considered to be structurally capable of spraying water and air onto a section of the type of pipeline recited by applicant in claim 17.  
With regard to claim 18, the air-spraying nozzles of Bamford in view of Reinholdt in view of Dwiggins are rotationally displaced about the axis of rotation of the frame and are separated in space from the water-spraying nozzles.  
With regard to claim 21, the combination of Bamford in view of Reinholdt in view of Dwiggins does not specify the pressure of the water sprayed from the nozzles.  However, in the art of using sprayed water to remove undesired material form surfaces, it is well known to optimize the pressure of the sprayed water because sprayed water must have a high enough pressure to perform the cleaning and yet pressurizing water requires work, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bamford in view of Reinholdt in view of Dwiggins by having the pressure of the water sprayed from the nozzles optimized.  
With regard to claim 25, the combination of Bamford in view of Reinholdt in view of Dwiggins does not specify the pressure of the sprayed air.  However, the purpose of the sprayed air is to dry the water-treated pipeline.  In the art of drying surfaces with sprayed air, it is well known that the pressure of sprayed drying air is a result-effective variable because it affects how much force the air has to blow off undesired liquid, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bamford in view of Reinholdt in view of Dwiggins such that the pressure of the sprayed air is optimized for water removal. 
With regard to claim 27, the machine of Bamford in view of Reinholdt in view of Dwiggins comprises a hopper (item 302 in Bamford’s Figures 14 and 15) for collecting matter from the shroud (Par. 0079-0081 of Bamford). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0272897 by Bamford in view of U.S. Patent Application Publication No. 2004/0026080 by Reinholdt in view of U.S. Patent No. 6,093,256 to Dwiggins as applied to claim 17 above, and further in view of U.S. Patent No. 6,832,406 to Boos.
With regard to claim 19, the combination of Bamford in view of Reinholdt in view of Dwiggins does not teach that the high-pressure spraying nozzles comprise a manifold.  
Boos teaches that when using high-pressure water to spray a section of pipeline, three manifolds of nozzles can be spaced at 120° around the circumference of the pipeline (Abstract; Col. 7, 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bamford in view of Reinholdt in view of Dwiggins by replacing each of the three high-pressure water-spraying nozzles with a manifold of water-spraying nozzles, wherein the three manifolds are spaced at 120° around the longitudinal axis of the pipeline.  Boos teaches that when using high-pressure water to spray a section of pipeline, three manifolds of nozzles can be spaced at 120° around the circumference of the pipeline, and the motivation for performing the modification would be to allow more water to be sprayed onto the pipeline.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0272897 by Bamford in view of U.S. Patent Application Publication No. 2004/0026080 by Reinholdt in view of U.S. Patent No. 6,093,256 to Dwiggins as applied to claim 17 above, and further in view of U.S. Patent No. 5,398,461 to Rose.  
With regard to claim 24, the combination of Bamford in view of Reinholdt in view of Dwiggins teaches that the apparatus is used to clean a pipeline in preparation for recoating the pipeline, but the combination of Bamford in view of Reinholdt in view of Dwiggins does not teach that he sprayed water is cooled water.
Rose teaches that when spraying water onto a pipe prior to recoating the pipe, the sprayed water can first be cooled prior to spraying, and Rose teaches that the temperature of the pipe prior to coating is a result-effective variable because the temperature affects the expansion of the pipe (Col. 1, 40-54; Col. 8, line 64 to Col. 9, line 26).
In accordance with MPEP 2144.05, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bamford in view of Reinholdt in view of Dwiggins such that the water supplied to the water-sprayed nozzles is cooled water that is cooled to an optimized temperature.  The motivation for cooling the water to an optimized temperature was provided by Rose, who teaches that when spraying water onto a pipe prior to recoating the pipe, the sprayed water can first be cooled prior to spraying, and Rose teaches that the temperature of the pipe prior to coating is a result-effective variable because the temperature affects the expansion of the pipe.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0272897 by Bamford in view of U.S. Patent Application Publication No. 2004/0026080 by Reinholdt in view of U.S. Patent No. 6,093,256 to Dwiggins as applied to claim 17 above, and further in view of U.S. Patent No. 5,458,683 to Taylor.
With regard to claim 26, the combination of Bamford in view of Reinholdt in view of Dwiggins does not teach the distance between an air blade and the pipeline can be adjusted.  
Taylor teaches that when using a nozzle to eject fluid onto a pipeline, the distance between the nozzle and the pipeline affects the spray pattern of the fluid, and Taylor teaches that a desired spray pattern can advantageously be selected and achieved by having the distance between the nozzle and the adjustable (Col. 10, 36-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bamford in view of Reinholdt in view of Dwiggins such that the distances between the air blades and the pipeline are adjustable.  The motivation for performing the modification was provided by Taylor, who teaches that when using a nozzle to eject fluid onto a pipeline, the distance between the nozzle and the pipeline affects the spray pattern of the fluid, and Taylor teaches that a desired spray pattern can advantageously be selected and achieved by having the distance between the nozzle and the adjustable.
The combination of Bamford in view of Reinholdt in view of Dwiggins in view of Taylor does not teach that the adjustment of the distances between the air blades and the pipelines is performed with plates.  However, Taylor teaches that a plate can be used to position a moveable nozzle relative to the pipeline (Col. 9, line 43 to Col. 10, line 17; Col. 18, 16-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bamford in view of Reinholdt in view of Dwiggins in view of Taylor such that the adjustable air nozzles use plates to adjust their positioning relative to the pipeline.  The motivation for performing the modification was provided by Taylor, who teaches that a plate can be used to position a moveable nozzle relative to the pipeline.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 10, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714